EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Rapacke on 07/13/2022.

The application has been amended as follows: Please amend lines 12-13 to read “a second metallic portion attached to the first metallic portion in a non-overlapping manner following implantation and having a hinge that allows the second metallic portion to be”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Roeder (US 9,744,032) discloses the invention substantially as claimed.  Roeder teaches a valved endoprosthesis (20) comprising an expandable tubular body having a unitary metallic structure for implantation into a patient, wherein the unitary metallic structure is composed of the following: a first metallic portion (40) having: a distal higher diameter region (47), a proximal lower diameter region (41), a suture (Col 5: lines 18-21) of an aortic valve (60) provided in the lower diameter proximal region, a bevel (46) that inseparably connects the distal and the proximal regions, and a plurality of external or internal branches (48 and Col 4: lines 28-34) or vents in a region of the bevel (Fig 1), wherein the first metallic portion is coated with a fabric (43) extending from the distal region to the proximal region via the bevel; and a second metallic portion (30) attached to the first metallic portion in a non- overlapping manner (Fig 4a) and having a hinge that allows the second metallic portion to be compressed (Fig 4a), and when in use, expanded through an action of a balloon (102) or by self-expansion; wherein the suture of an the aortic valve is provided through a coating that extends to an upper edge of the second metallic portion (Col 3: lines 23-32); and wherein the expandable tubular body is made of a biocompatible metallic alloy (Col 3: lines 44-63).
 However, the prior art either individually or in combination, does not teach or render obvious wherein the second metallic portion is attached to the first metallic portion in a non-overlapping manner following implantation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774